                                     UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF ARIZONA

                                                     Minute Entry
Hearing Information:
                     Debtor:    ARDENT CYBER SOLUTIONS, LLC
               Case Number:     2:20-BK-06722-PS          Chapter: 11

         Date / Time / Room:    TUESDAY, SEPTEMBER 08, 2020 01:30 PM TELEPHONIC HRGS

        Bankruptcy Judge:       PAUL SALA
          Courtroom Clerk:      MARGARET KELLY
              Reporter / ECR:   N/A                                                                              0.00


Matter:
          U.S. TRUSTEE'S MOTION TO COMPEL DEBTOR TO PROVIDE REQUESTED INFORMATION OR TO CONVERT
          OR DISMISS CASE
          R / M #: 51 / 0



Appearances:

      ALLAN NEWDELMAN, ATTORNEY FOR ARDENT CYBER SOLUTIONS, LLC
      CHRISTOPHER J PATTOCK, ATTORNEY FOR U.S. TRUSTEE
      MICHAEL A. JONES, ATTORNEY FOR CITY OF LOS ANGELES
Proceedings:                                                                                              1.00

      Mr. Pattock states that the request is for the two items concerning monthly operating reports and the two
      items regarding the two bank accounts.

      Mr. Newdelman states that the Debtor used the incorrect form for reporting but it can be resolved and
      suggests a continued hearing.

      COURT: FOR REASONS STATED ON THE RECORD, IT IS ORDERED SETTING TWENTY ONE
      DAYS FROM TODAY AS THE DEADLINE FOR THE DEBTOR TO PROVIDE PROOF OF
      DEBTOR IN POSSESSION BANK ACCOUNT INFORMATION, PROOF OF THE CLOSED
      PRE-PETITION CHASE BANK ACCOUNT, TO FILE NEW OPERATING REPORTS FOR JUNE
      AND JULY ON THE PROPER FORMS AND TO BE CURRENT ON THE AUGUST MONTHLY
      OPERATING REPORT. FAILURE TO PROVIDE ANY OF THE ITEMS LISTED THE TRUSTEE
      SHALL LODGE AN ORDER CONVERTING CASE.

      Mr. Jones states that he has nothing to add.




Page Case
     1 of 1   2:20-bk-06722-PS          Doc 64 Filed 09/08/20 Entered 09/08/20 14:27:3609/08/2020
                                                                                            Desc                    2:27:19PM
                                         Main Document Page 1 of 1
